Citation Nr: 1241831	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  11-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a skin rash of the hands.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for left and right foot disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1959. 

This appeal arises from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in Houston, Texas, in September 2012; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for lumbar spine disability, respiratory disability, and skin rash of the hands are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

During the September 2012 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for hearing loss, a prostate disorder, hypertension, a bilateral shoulder disability, and left and right foot disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for hearing loss, a prostate disorder, hypertension, a bilateral shoulder disability, and left and right foot disabilities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the September 2012 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for hearing loss, a prostate disorder, hypertension, a bilateral shoulder disability, and left and right foot disabilities.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to service connection for hearing loss, a prostate disorder, hypertension, a bilateral shoulder disability, and left and right foot disabilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed. 


ORDER

The claims of entitlement to service connection for hearing loss, a prostate disorder, hypertension, a bilateral shoulder disability, and left and right foot disabilities, are dismissed.


REMAND

At the outset, the Board notes that the Veteran's service treatment records are unavailable.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

The Veteran served as a missile launch crewman during service.  He has testified that he injured his back attempting to remove a spare tire from the wheel well of a bus during service and that he subsequently underwent surgery in 1963; the Veteran has reported that the treatment records from 1963 are no longer available.  The claims folder includes a record of surgery for herniated lumbar disc in 1989.  

The Veteran contends that he has a skin rash of the hands as a result of exposure to chemicals and solvents, including aniline and acetic acid, in service.  He also reports that he sustained a disability of the lungs as a result of such exposures.  He contends that he suffered a collapsed lung in 1960, less than one year after his separation from service; he was informed that the hospital records from 1960 were no longer available.  The record contains a private treatment record noting spontaneous pneumothorax in February 1990.  At that time, the Veteran reported a history of prior spontaneous pneumothorax "about 1960."  

The Veteran has not been provided with a VA examination to determine the  nature and etiology of any current lower back, respiratory, or skin disabilities.  Given the heightened duty to assist the Veteran in light of his missing service treatment records, the Board finds that VA's duty to provide the Veteran with a VA examination and related medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for appropriate VA examination(s) to determine the nature and etiology of any current lumbar spine disability, respiratory disability, and skin rash disability of the hands that may be present.  The claims folder should be made available to the examiner(s) for review, and a notation to the effect that this record review took place should be included in the report(s).  All indicated tests and studies should be accomplished. 

Thereafter, the examiner(s) is/are asked to express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current lumbar spine disability, respiratory disability, and skin rash disability of the hands had its onset during service, and/or is related to an inservice cause.  Given the fact that the Veteran's service treatment records have not been obtained, the examiner(s) should also acknowledge and discuss any statements the Veteran makes as to the onset and characteristics of his claimed disabilities. 

The examiner(s) should describe all findings in detail and provide a complete rationale for all opinions offered.  If an examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons. 

2.  Then, the RO should readjudicate the Veteran's claims for service connection.  If an action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


